Luke, J.
1. “The well-settled, rule enunciated by the Supreme Court in numerous cases predicated on the Civil Code, § 6294, is: ' The first grant of a hew trial, though predicated exclusively on special legal grounds, will not be disturbed by this court, unless it affirmatively appears that the verdict complained of was absolutely demanded. Weinkle v. Railroad Co., 107 Ga. 367; Watson v. Equitable Mortgage Co., 112 Ga. 253.’ Harvey v. Bowles, 112 Ga. 363 (37 S. E. 363); McCain v. College Park, 112 Ga. 701 (37 S. E. 971); Cox v. Grady, 132 Ga. 368 (64 S. E. 262). . . The fact that the movant for a new trial abandoned the general ■grounds thereof, to the effect that the verdict is contrary to evidence and without evidence to support it, that it is decidedly and strongly against the weight of the evidence and is contrary to law and the principles of justice and equity, does not make it affirmatively appear that the verdict was absolutely demanded under the law and evidence.”
2. The preceding paragraph is the answer of the Supreme Court to a question in this case certified by this court (152 Ga. 548, 110 S. E. 303), and, under that ruling and the facts of the instant case, the court did not err in allowing the amendment to the motion for a new rial, or in granting a first new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.